DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In reference to claim 4:
The phrase "especially" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purposes of examination, the limitations following the phrase are interpreted as optional, preferred limitations.

In reference to claim 5:
The phrases "especially" and “in particular” render the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d). For the purposes of examination, the limitations following the phrases are interpreted as optional, preferred limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simonin (US20200307096).

In reference to claim 1:
Simonin discloses a method for producing a roofing detail part for sealing a roof element (para 0026), the method comprising the steps of:
(a) providing and/or obtaining a digital model of a roof element to be sealed (paras 0026-0028 explicitly discloses use for “building exteriors” and a roof is a well-known part of a building exterior);
(b) based on the digital model, producing a roofing detail part fitting on the outer shape of the roof element by additive manufacturing (paras 0031-0032).

In reference to claim 2:
In addition to the discussion of claim 1, above, Simonin further discloses whereby in step a), the digital model of the roof element is obtained by 3D scanning of the roof element (paras 0028-0032).

In reference to claim 3:
In addition to the discussion of claim 1, above, Simonin further discloses whereby the scanning of the roof element is performed with a portable 3D scanner (paras 0028-0032 and claim 16).

In reference to claim 4:
In addition to the discussion of claim 1, above, Simonin further discloses whereby additive manufacturing is effected by 3D printing (para 0029).

In reference to claim 5:
In addition to the discussion of claim 1, above, Simonin further discloses whereby the roofing detail part is produced from a plastic material (para 0011 disclosing the patch and the substrate may be the same material and para 0027 disclosing the substrate may be a plastic).

In reference to claim 6:
In addition to the discussion of claim 1, above, Simonin further discloses whereby the plastic material additionally comprises pigments (para 0037; the Examiner interprets the patch already matching the color/sheen of the substrate as including a pigment).

In reference to claim 9:
In addition to the discussion of claim 1, above, Simonin further discloses whereby in step b) the roofing detail part is produced with an inner shape corresponding to the negative form of the digital model of the roof element (para 0037, the patch may be a hollow body).

In reference to claim 10:
In addition to the discussion of claim 1, above, Simonin further discloses whereby the production of the roofing detail part is effected such that an outer surface of the roofing detail part is similar to the outer surface of the roof element (Fig. 1).

In reference to claim 11:
In addition to the discussion of claim 1, above, Simonin further discloses whereby in step b), based on the digital model of the roof element a further digital model of the roofing detail part to be produced is generated (para 0032; Fig. 1).

In reference to claim 12:
In addition to the discussion of claim 1, above, Simonin further discloses a method for sealing a roof element comprising the following steps:
(i) performing the method according to claim 1 in order to obtain a roofing detail part fitting on the roof element (paras 0026-0032; Figs. 1-2; see rejection of claim 1, above);
(ii) installing the roofing detail part on the roof element (Fig. 1).

In reference to claim 13:
In addition to the discussion of claim 1, above, Simonin further discloses whereby the roof element is a roof penetration (para 0026, the hole penetrates completely through the substrate; Fig. 4B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 7, 8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simonin.

In reference to claim 7:
In addition to the discussion of claim 1, above, Simonin further discloses wherein the void may be a crack that does not extend through an entirety of the substrate (paras 0010, 0027). Simonin does not explicitly disclose whereby the roofing detail part is produced with a single ply structure. However, it is the Examiner’s first position that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize a single ply structure for the roofing detail part if the crack is the thickness of a single ply of patch material.

In reference to claim 8:
In addition to the discussion of claim 1, above Simonin further discloses wherein the roof element is hollow (para 0037, the patch may be a hollow body) and therefor has walls and a wall thickness. Simonin does not explicitly disclose whereby a wall thickness of the roofing detail part produced is from 0.1-10 mm. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the wall thickness for strength, weight, and material usage (cost).

In reference to claim 14:
In addition to the discussion of claim 1, above, Simonin further discloses use for a building exterior (para 0026). Simonin does not explicitly disclose whereby the roofing detail part is a cover, a hood, a cap or a revetment for a roof element. However, as the prior art explicitly discloses use for repairing building exteriors, of which a roof is included, it is the Examiner’s position that repairing specific portions of a roof would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because the combination yields predictable results, e.g. the specific area of the roof is repaired. See MPEP 2144.08.

Alternatively, claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simonin as applied to claim 1, above, and further in view of Xu (CN209780055).
In the event it is determined Simonin does not render obvious the use of a single ply structure the Examiner’s second position is applicable.
In addition to the discussion of claim 1, above, Simonin does not disclose whereby the roofing detail part is produced with a single ply structure. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Xu discloses a method for sealing a roof with a single ply structure (para 0008, a “membrane” is interpreted as a single ply structure). Xu further discloses wherein the single ply structure can be produced by 3D printing (para 0033). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Simonin with the single-ply structure of Xu because all of the claimed elements are known in the art and the combination yields predictable results, e.g. the roof is sealed using a known element produced by known methods.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/              Examiner, Art Unit 1745                                                                                                                                                                                          
/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742